NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

THOMAS W.S. RICHEY,                              No. 12-35534

               Plaintiff - Appellant,            D.C. No. 2:12-cv-00528-JLR

  v.
                                                 MEMORANDUM*
K BUILE, Mailroom Guard,

               Defendant,

  and

KAREN BURKE; TODD
FREDERICKSON,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Washington state prisoner Thomas W.S. Richey appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging First and

Fourteenth Amendment violations in connection with the rejection and disposal of

his incoming mail. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under 28 U.S.C. § 1915A. See Resnick v. Hayes, 213 F.3d 443,

447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Richey’s First Amendment claim

because Richey alleged facts showing that defendants’ handling of his mail was

reasonably related to legitimate penological interest. See Turner v. Safley, 482
U.S. 78, 89 (1987) (a regulation that impinges on First Amendment rights “is valid

if it is reasonably related to legitimate penological interests”); Frost v. Symington,

197 F.3d 348, 357 (9th Cir. 1999) (in light of concerns about preventing the sexual

harassment of prison guards and other inmates, prison officials may prohibit

receipt of sexually explicit materials); cf. Witherow v. Paff, 52 F.3d 264, 265-66

(9th Cir. 1995) (per curiam) (prison officials articulated a legitimate penological

interest in preventing the dissemination of outgoing mail containing dangerous or

offensive substances). Moreover, contrary to Richey’s contention, defendants’

alleged failure to follow prison policy does not establish a constitutional violation.

See Cousins v. Lockyer, 568 F.3d 1063, 1070 (9th Cir. 2009).


                                           2                                     12-35534
       The district court properly dismissed Richey’s retaliation claim because

Richey failed to allege facts showing that the rejection and destruction of his mail

was because of defendants’ retaliatory motives and advanced no legitimate

penological interest. See Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir. 1994)

(per curiam) (elements of retaliation claim in the prison context); see also Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (though pro se pleadings are to be

liberally construed, a plaintiff must still present factual allegations sufficient to

state a plausible claim for relief).

       The district court properly dismissed Richey’s due process claim alleging

unauthorized deprivation of his property because Richey has an adequate

post-deprivation remedy under Washington state law. See Wright v. Riveland, 219
F.3d 905, 918 (9th Cir. 2000) (no due process claim for unauthorized deprivation

of property where state provides adequate post-deprivation remedy).

       The district court properly dismissed Richey’s claim alleging that he was

denied the right to appeal the decision to confiscate his mail because prisoners do

not have a “constitutional entitlement to a specific prison grievance procedure.”

Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003).

       AFFIRMED.




                                            3                                      12-35534